DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DONALD HURST NETTLES,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-3504

                          [November 9, 2017]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Okeechobee County; Dan L. Vaughn, Judge; L.T. Case No.
472015CF000658A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, J.J., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.